Citation Nr: 1342122	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-29 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1990 to January 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2010, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In April 2011 and in January 2013, the Board remanded this matter for additional development. 


FINDINGS OF FACT

1.  A chronic low back disability was not shown in service, and low back strain diagnosed within a year after discharge was related to a post-service injury while cleaning floors at work.  Arthritis was first noted many years after service.

2.  The only medical opinion to address the etiology of the Veteran's low back disability weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met and low back arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a June 2008 letter. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic, to include arthritis.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran asserts that service connection is warranted for a low back disability based upon service incurrence.  He maintains that while in service, he attempted to carry a tow bar weighing 100 to 150 pounds, when he experienced a sudden, sharp, stab of pain which caused him to collapse.  He stated he was treated by a medic who gave him Motrin and had him rest for eight to ten hours.  He was unable to access sick call at the time as he was training in the field.  Thereafter, he continued to experience low back pain which he self-medicated.  

The Veteran further contends that shortly after service, within the first year of service discharge, he experienced a sharp pain in the low back while buffing floors at the hospital where he was employed.  He was seen in the emergency room and has had ongoing low back difficulties since that time.

The service medical records are negative for complaints, findings, or diagnosis of a low back disability, to include any injury to the low back.  In January 1992, the Veteran complained of discomfort in the posterior area of both legs, which started after a road march.  A January 1995 service medical record notes a report of a backache in conjunction with flu symptoms.  In September 1999, the Veteran was seen on two occasions for symptoms related to his lower extremities.  He reported loss of sensation in his legs of four years duration and pain in his legs of three weeks duration.  His symptoms were not associated with other complaints.  In February 2000, he sought treatment for complaints of numbness in both legs for six months.  He stated that his legs went numb when running, starting with the toes.  Possible shin splints were assessed.  In April 2000, the Veteran again sought treatment for pain in the lower extremities and reported that his loss of sensation had worsened.  Anterior compartment syndrome versus other was assessed.  Electromyography testing in April 2000 was normal.  An October 2000 separation examination revealed no clinical abnormalities related to the spine or lower extremities, nor did the Veteran complain of recurrent back pain or any back injury at that time.  On separation examination, the examiner noted chronic bilateral tibial pain secondary to stress fracture.  The Veteran was medically discharged due to a chronic left shoulder disability, which precluded him from physical fitness activities and impaired performance of his duties. 

Post-service medical records show private treatment for low back pain in December 2001.  At that time, the Veteran reported low back pain that began the day before while he was cleaning floors at work.  He denied a history of back problems.  He was diagnosed with a low back strain.  

In April 2002, the Veteran was seen in the Emergency Room for work-related low back pain.  A lumbar strain was diagnosed.  In April 2003, coincident with mental health treatment, the Veteran reported some back injuries while in the Army.  Thereafter, the Veteran was seen from June 2007 to September 2007 for low back pain with radiculopathy.  He reported injuring his back on Memorial Day and experiencing increasing discomfort in the back since then.  He also reported occasional low back problems unrelated to anything specific.  

In July 2007, the Veteran reported that he had experienced back problems since an injury on the job in 2001.  X-ray imaging revealed a complete loss of lumbar lordosis, well-maintained disc spaces, and no evidence of any significant facet arthropathy or disk degeneration or any acute bony injury.  Magnetic resonance imaging (MRI) revealed mild lumbar spondylosis.  Lumbosacral musculotendonitis with bilateral lumbar radiculopathy was diagnosed. 

In June 2008, the Veteran submitted a claim for service connection for low back pain.  At that time he indicated that his low back pain began in March 2000.  

VA medical records dated from January 2009 to April 2009 show complaints of chronic back pain and treatment involving medication and a TENS unit.  Diagnoses included lumbar radiculopathy and lumbar degenerative disc disease.  VA medical records show that the Veteran fell off of a tank in 1999 and experienced bilateral sciatica.  A history of herniation was also noted.  In a February 2009 statement, a VA nurse practitioner indicated that the Veteran had a history of lumbar herniation beginning in 1999, at which time he reported lower extremity neuropathy.  The nurse practitioner stated that the Veteran's service medical records showed treatment for low back pain in September 1999 and February 2000.  He also referenced a January 2009 MRI which showed a herniation at the L4 level. Therefore, based on the Veteran's history of a spine injury in service, the nurse practitioner requested that the Veteran be reevaluated for his disability. 

In a May 2009 memorandum, the Veteran's former platoon leader, J. M. Wiles, stated that the Veteran's duty performance was severely limited due to a back injury the Veteran had sustained a few months prior to Mr. Wile's arrival at Fort Carson, Colorado.  He reported that during the 12 months they served together, the Veteran frequently complained of low back pain and was limited in the performance of his activities and duties.  Mr. Wile stated that he had knowledge of the event in service when the Veteran moved a light wheeled vehicle tow bar by himself, at which time the Veteran complained of lower back pain based on an inquiry he made to his Platoon Sergeant, the Medics, and the Veteran.  

In April 2010, the Veteran's and his spouse testified before the undersigned that the Veteran began experiencing back problems while he was still in service.

At a July 2011 VA examination, the examiner reviewed the claims file and all medical records prior to the VA examination and opinion.  The Veteran reported the onset of low back pain while performing change of mission operations and training in 1999 at Fort Carson, Colorado, when he attempted to carry a light wheeled tow bar, which weighed between 100 and 120 pounds, by himself.  While attempting to do so, he experienced the acute onset of low back pain.  The pain was so severe that he collapsed and fell to the ground.  The Veteran reported he was "in the field", and was not near any clinic site.  He was evaluated by a medic in the troop, and was instructed by the medic to rest, and so he laid down in a vehicle for the next 12 hours.  The Veteran recalled taking some sort of anti-inflammatory medication.  At the end of the training day, he returned to the camp site and slept on a cot.  The next day, the Veteran resumed training without restrictions and he remained in the field for another week and completed the training.  The Veteran stated that his back pain improved somewhat over time, although he continued to experience intermittent "flare ups" of low back pain for the remainder of his military service, which he self-treated with over-the-counter medication.

The Veteran reported to the examiner that within one year of service separation he sought treatment for low back pain.  At the time, he was working as a housekeeping supervisor at the University Medical Center in Las Vegas.  The Veteran stated that he was using a floor buffer, and experienced the onset of significant low back pain that prompted medical evaluation in a local emergency room.  Since that episode, the Veteran's low back pain had persisted.

The Veteran reported that in December 2001 he was treated at University Medical Hospital in Las Vegas for low back pain.  The examiner noted that the Veteran's  spouse testified during the Board hearing that the Veteran first hurt his back when he was on active duty.  She stated that the Veteran hurt his back again at University Medical Center, and deteriorated from that time.

The examiner noted no scoliosis, acquired scoliosis, or ankylosis.  The Veteran reported tenderness to palpation over the entire lumbosacral spine and throughout the left and right lumbar paraspinal musculature, and pain throughout the entire range of motion.  X-rays of the lumbosacral spine dated July 19, 2011, showed an impression of mild spondylosis and transitional L5 vertebral body.  An MRI of the lumbosacral spine without contrast dated July 13, 2011, noted the MRI scan of the lumbar spine was compared to the MRI of July 13, 2009, and with reference made to the previous study dated January 31, 2009.  The impression showed spondylosis. No disc herniation, with foraminal and/or canal compromise.  The diagnosis was  degenerative joint disease of the lumbosacral spine without objective evidence of sensory or motor radiculopathy.

The examiner stated that the opinion was based on the Veteran's self-reported history; a thorough review of the claims file, including the Veteran's statements and other lay statements; imaging results; physical examination findings; and a current understanding of the medical literature.  The examiner opined that it was less likely than not (less than a 50/50 probability) that the Veteran's current low back disability was related to active service.  The rationale was that, while the Veteran reported the onset of low back pain during active duty service to the examiner and at the Board hearing, his self-reported history was in conflict with what was documented and what was not documented in the claims file and available medical records.  The examiner stated there was no evidence of back disability in service.  The examiner noted that the Veteran did seek medical attention for complaints of bilateral lower limb numbness and tingling related to running and physical activity.  In the absence of complaints of low back pain or radicular lower limb pain, the examiner stated that the symptoms of bilateral lower extremity numbness and tingling would not likely be due to any lumbosacral spine condition.  There was no mention of low back complaints in the service medical records.  The examiner further noted that on the final Report of Medical History on October 16, 2000, the Veteran made no mention of low back symptoms or history of any low back symptoms.  Because he answered in the affirmative for many other medical conditions on the questionnaire, it seemed likely that had any symptoms of low back pain existed, the Veteran would have reported that on the questionnaire.

The examiner considered the letter of support from Major Wiles.  Major Wiles wrote that the Veteran had sustained a back injury a few months prior to his arrival.  Major Wiles could not, therefore, have witnessed firsthand the Veteran's reported back injury while moving the tow bar.  Major Wiles wrote that the Veteran frequently complained of back pain.  However, that was not consistent with the available medical documentation.

The examiner also considered the testimony of the Veteran's wife, who reported that he experienced low back pain during military service, but when he hurt his back again, at University Medical Center, that was when it began to deteriorate.  The examiner noted there was documentation that the Veteran sought medical care in December 2001, within one year of service separation.  However, the examiner found that it was clearly documented that the low back symptoms in December of 2001 were due to cleaning floors at work.

Other private medical records document the occurrence of back pain during Memorial Day of 2007, after performing yard work or bending over to work on the Veteran's daughter's bike, and in December 2007, after shoveling snow.  Those documented events (cleaning the floor, doing yard work, bending over to work on a bicycle, and shoveling snow) were biomechanically plausible mechanisms of low back injury, which most likely explained the Veteran's current lumbosacral spine disability.  In addition, the examiner noted that obesity, with a body mass index greater than 40, likely also contributed to the persistence of the Veteran's low back symptoms over time.

After considering the evidence, the Board finds that the preponderance of the competent and credible evidence weighs against the claim.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).

Initially, the Board finds that it cannot be concluded that a chronic low back disability was shown in service.  In fact, there is absolutely no competent medical evidence of any complaints, symptoms, findings, or diagnosis of a low back disability in service.  Despite complaints of various other pain and illnesses during service, there is no evidence of any regarding low back pain or low back injury that was reported during service.  In addition, an October 2000 separation examination revealed no clinical abnormalities related to the spine or lower extremities, nor did the Veteran complain of recurrent back pain or any back injury at that time.  In addition, arthritis was not shown to be present in service nor did it manifest within the initial post-service year so as to support granting service connection on the basis of presumptive service connection under 38 C.F.R. §§ 3.307  and 3.309(a).  The Board notes that the July 2011 VA examination report first shows that the Veteran was diagnosed with degenerative joint disease of the lumbosacral spine. 

Moreover, the only medical opinion to address the medical relationship, if any, between the Veteran's low back disability and service weighs against the claim.  The July 2011 VA examiner opined that the Veteran's low back disability was not related to the Veteran's service based on a detailed discussion of the medical evidence presented in the claims file.  Specifically, the VA examiner discussed the absence of back complaints in service, the first complaints in December 2001 post service were the result of cleaning floors, and at that time the Veteran denied a history of back problems.  Those statements by the Veteran are contrary to his contentions that he has had ongoing back symptoms since service.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds the Veteran's allegations of a low back injury in service with continuity of symptomatology are not consistent with the entire evidentiary record, and are outweighed by the service medical records and his physical examinations during service and medical records after discharge.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition,  the VA examiner concluded that intercurrent causes after service were the most likely etiology of the Veteran's current lumbosacral spine disability, to include cleaning the floor, doing yard work, bending over to work on a bicycle, shoveling snow, and obesity, as documented in various medical records.  The VA examiner also took into consideration the buddy statement of J.W. Wiles; however, the examiner found it to provide little support in light of the fact that the Veteran's claimed injury was not in fact witnessed by Mr. Wiles.  While Mr. Wiles is competent to provide an account of what he observed, such as the Veteran complaining of back pain, assertions of an uncorroborated injury in service not witnessed by the fellow service member fails to provide credible evidence of an actual event or injury.

In light of the above, the Board finds that the July 2011 VA examiner's opinion constitutes the most probative evidence on the medical nexus question, based as it was on review of the Veteran's documented medical history and assertions, to include lay statements from a fellow service member, and physical examination.  That opinion provided clear rationales based on an accurate, comprehensive discussion of the pertinent evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection for a low back disability.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, arthritis and degenerative joint disease are the type of disabilities that are not subject to a lay diagnosis.  The Veteran can report that he had low back pain and weakness.  However, those are subjective symptoms and not readily identifiable or apparent as clinical disorders in the way that, for example, varicose veins may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not have the medical expertise to discern the nature of any current arthritis and degenerative joint disease diagnosis nor does he have the medical expertise to provide an opinion regarding the etiology.  In sum, the issue does not involve a simple diagnosis.  Thus, the Veteran's lay assertions are not competent or sufficient to render an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, to the extent that the Veteran now claims a continuity of symptomatology of back symptoms, that is outweighed by his denial of back symptoms in service at separation and his statement of having no prior back injury at the time of his first post-service back injury.

In sum, the weight of the credible evidence demonstrates that the Veteran's low back disability first manifested after service and is not related to his active service or to any incident therein.  Furthermore, the evidence does not show that any low back arthritis manifested to a compensable degree within one year following separation from service.  The Board concludes that the preponderance of the evidence is against the claim for service connection for a low back disability and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


